 In the Matterof RALSTONPURINA COMPANYandFLOUR,FEED ANDCEREAL WORIKERS' FEDERAL UNIONNo. 19184Cases Nos. C--1457 and R-1553SUPPLEMENTAL DIRECTION OF ELECTIONJuly 8, 1940On June 12, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision, Order, and Direction of Election in theabove-entitled proceedings 1 ordering that the respondent cease anddesist from certain unfair labor practices and take certain affirmativeaction found necessary to effectuate the policies of the National LaborRelations Act, 49 Stat. 449, and directing that an election by secretballot be conducted under the direction and supervision of the Re-gional Director for the Third Region at such time as the Board shouldthereafter direct to determine whether the employees in the unit foundby the Board to be appropriate desire to be represented for the pur-poses of collective bargaining by Flour, Feed and Cereal Workers'Federal Union No. 19184, affiliated with the American Federation ofLabor, or by Purina Labor Organization, or by neither.The Boardhas since been advised by the Regional Director that an election mayappropriately be held at this time.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III,-Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Ralston Purina Company, Buffalo, New York, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Supplemental Direction of Elec-tion, under the direction and supervision of the Regional Director forthe Third Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all hourly paid mill employees including124NLRB62525 N. L. R B, No. 25234 RALSTON PURINA COMPANY235,millwrights and maintenance employees of the respondent at its Buf-falo, New York, plant employed during the pay-roll period next pre-ceding the date of this Supplemental Direction of Election, includingemployees who did not work during such pay-roll period because theywere ill or on vacation and employees who were then or have sincebeen laid off, but excluding supervisory employees, watchmen, chem-ists, laboratory workers, the office force, and also excluding those em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented for purposes of collective bar-gaining by Flour, Feed and Cereal Workers' Federal Union No. 19184,affiliated with the American Federation of Labor, or by Purina LaborOrganization, or by neither.MR. WILLIAM M. LFISERSON took no part in the consideration of tbeabove Supplemental Direction of Election.